_ 101-1947 oh

An unpub|is led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

HENRY M. B@URKE, N@. 64954
Appellant,

vs. ,_ 
PENNYMAC LoAN SERVICES, LLc, A F L E s!l'
F0REIGN MMITEI)-LIABILITY _ l

COMPANY, DOING BUSINESS IN THE AuB 04 2014
STATE 0F NEVADA, A DELAWARE ,RAC,E ,< MEMAN

C ORPORATION’ E¢;Leeéna= suPREME COIJRT
Respondent_ DEPL:TY CLER l

ORDER DISMISSING APPEAL _
4 The parties stipulation to dismiss this appeal is appr'oved,
with the parties to bear their own costs and fees. NRAP 42(b).
lt is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: H0n. Kathleen E. Delaney, District Judge
Bourke Law Ltd.
Silvestri Gidvani, P.C.
Eighth District Court Clerk

SuPREME CounT
oF
NEvADA

CLERK’S ORDER

l"l~253`33

0